Case 2:19-cv-00085-JMS-DLP Document 67-5 Filed 11/20/19 Page 1 of 9 PageID #: 2317




                                                                 Exhibit E
Case 2:19-cv-00085-JMS-DLP Document 67-5 Filed 11/20/19 Page 2 of 9 PageID #: 2318




                                                                 Exhibit E
Case 2:19-cv-00085-JMS-DLP Document 67-5 Filed 11/20/19 Page 3 of 9 PageID #: 2319




                                                                 Exhibit E
Case 2:19-cv-00085-JMS-DLP Document 67-5 Filed 11/20/19 Page 4 of 9 PageID #: 2320




                                                                 Exhibit E
Case 2:19-cv-00085-JMS-DLP Document 67-5 Filed 11/20/19 Page 5 of 9 PageID #: 2321




                                                                 Exhibit E
Case 2:19-cv-00085-JMS-DLP Document 67-5 Filed 11/20/19 Page 6 of 9 PageID #: 2322




                                                                 Exhibit E
Case 2:19-cv-00085-JMS-DLP Document 67-5 Filed 11/20/19 Page 7 of 9 PageID #: 2323




                                                                 Exhibit E
Case 2:19-cv-00085-JMS-DLP Document 67-5 Filed 11/20/19 Page 8 of 9 PageID #: 2324




                                                                 Exhibit E
Case 2:19-cv-00085-JMS-DLP Document 67-5 Filed 11/20/19 Page 9 of 9 PageID #: 2325




                                                                 Exhibit E
